DICE, Judge.
This is an attempted appeal from an order entered by the Hon. G. P. Hardy, Jr., Judge of the District Court of Wharton County, Texas, denying appellant’s application for a writ of habeas corpus in which he sought his discharge from the penitentiary where he is being held awaiting execution under a death sentence.
The application having been denied and the writ refused, appellant has no right to an appeal to this court. Art. 119, V.A.C.C.P.; Ex Parte Prosser, 149 Tex. Cr. R. 319, 194, S. W. 2d 89; Ex Parte Hubbard, 154 Tex. Cr. R. 57, 225 S. W. 2d 196 and Ex Parte Cross, 288 S. W. 507.
The appeal is dismissed.
Treating the case as an original proceeding in this court under Art. 119, V.A.C.C.P., we find no merit in the application for writ of habeas corpus, and it is denied.
No motion for rehearing will be entertained.
Opinion Approved by the Court.